UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811 – 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 2/28/15 ADVANTAGE FUNDS, INC. - Dreyfus International Value Fund - Dreyfus Opportunistic Midcap Value Fund - Dreyfus Opportunistic Small Cap Fund - Dreyfus Opportunistic U.S. Stock Fund - Dreyfus Strategic Value Fund - Dreyfus Structured Midcap Fund - Dreyfus Technology Growth Fund 1 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus International Value Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus International Value Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus International Value Fund, covering the six-month period from September 1, 2014, through February 28, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. stocks produced moderate gains over the reporting period, but international stocks lost a degree of value as Japan struggled with the dampening effects of higher consumption taxes, Europe contended with weak economic growth and mounting deflationary pressures, and China suffered a persistent economic slowdown. Geopolitical conflicts in the Middle East and Ukraine also weighed on investor sentiment in international markets. Global investors responded to these developments by shifting their focus to markets with better economic fundamentals, especially the United States. In light of recent actions by global central banks and signs of stabilization in global energy markets, we remain optimistic about the prospects for international equities over the remainder of 2015. We currently expect a somewhat faster pace of global growth in 2015 than in 2014. The U.S. economy also seems poised for further growth as the drags imposed by tight fiscal policies among federal, state and local governments continue to fade. Of course, a number of risks to U.S. and global economic growth remain, and changing macroeconomic conditions are likely to benefit some industry groups more than others.That’s why we continue to urge you to talk regularly with your financial advisor about the potential impact of our observations on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation March 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through February 28, 2015, as provided by D. Kirk Henry, Portfolio Manager Fund and Market Performance Overview For the six-month period ended February 28, 2015, Dreyfus International Value Fund’s Class A shares produced a total return of –3.28%, Class C shares returned –3.64%, and Class I shares returned –3.13%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI EAFE Index”), produced a total return of –1.26% for the same period. 2 Developed equity markets experienced heightened volatility over the reporting period in response to concerns regarding global economic weakness and plummeting oil prices. A strengthening U.S. dollar also eroded international investment returns for U.S. residents.The fund produced lower returns than its benchmark primarily due to disappointments in the United Kingdom, France, and Germany. The Fund’s Investment Approach The fund seeks long-term capital growth.The fund ordinarily invests most of its assets in securities of foreign companies which Dreyfus considers to be value companies. The fund’s investment approach is value-oriented and research-driven. In selecting stocks, we attempt to identify potential investments through extensive quantitative and fundamental research. Emphasizing individual stock selection over economic or industry trends, the fund focuses on three key factors: value, or how a stock is valued relative to its intrinsic worth based on traditional value measures; business health, or overall efficiency and profitability as measured by return on assets and return on equity; and business momentum, or the presence of a catalyst (such as corporate restructuring, change in management, or spin-off) that will trigger a price increase near term to midterm. The fund typically sells a stock when it is no longer considered a value company, appears less likely to benefit from the current market and economic environment, shows deteriorating fundamentals or declining momentum, or falls short of our expectations. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) International Markets Experienced Volatility The clash between investors’ hopes and fears regarding global economic trends led to heightened levels of market volatility during the reporting period. Although the MSCI EAFE Index declined only mildly for the reporting period overall, it dropped more than 10% between early September and mid-October 2014. Markets recovered much of that ground in November, buoyed by better-than-expected U.S. economic data and hopes for new stimulus measures from the European Central Bank. December 2014 and early January 2015 saw another decline triggered by a steep drop in oil prices, followed by a renewed recovery supported by interest-rate cuts from several central banks and a short-term agreement with the European Union to extend Greece’s bailout. Growth-oriented stocks generally outperformed their value-oriented counterparts, particularly as markets recovered. Value Orientation and Company Specifics Drove Performance The fund’s value-oriented tilt detracted from returns relative to the benchmark in light of investors’ preference for more growth-oriented stocks. Nonetheless, individual company performance proved to be the most significant factor determining the fund’s relative results during the reporting period. Disappointments in the United Kingdom represented the largest share of the fund’s underperformance. Banking institutions Standard Chartered and HSBC Holdings lost ground for a variety of company-specific reasons, while business outsourcing services provider Serco Group was hurt by a slowdown in the awarding of new contracts. In France, petroleum company Total came under pressure from falling oil prices, and the market punished pharmaceutical maker Sanofi for management turmoil and weaker-than-expected earnings. In Germany, Deutche Bank declined early in the reporting period before the European Central Bank announced new quantitative easing measures, while specialty chemical manufacturer LANXESS suffered due to shifting pricing dynamics. On the other hand, holdings in other markets delivered relatively strong returns. In Italy, lower input costs boosted profit margins for refiner Saras, while aerospace manufacturer Finmecchanica saw its stock price climb in the wake of the company’s restructuring. In Japan, semiconductor parts maker Sumco reported better-than-expected earnings based on improving supply-and-demand dynamics, and specialty chemical manufacturer Nippon Shokubi prospered when a depreciating yen made 4 the company’s products more price competitive internationally. Currency trends also favored Swedish forestry products producer Svenska Cellulosa, while household appliance maker Electrolux gained ground after acquiring a U.S. company. Positioned for Further International Recovery In our judgment, many international markets appear poised for recovery as a growing number of central banks around the world are implementing quantitative easing programs, and economic trends in some areas are showing signs of improvement. Therefore, we have positioned the fund to benefit from a global recovery, employing our bottom-up security selection process to identify what we believe to be the most attractive individual opportunities for this stage of the economic cycle.As of the end of the reporting period, we have identified a relatively large number of such opportunities in China, Italy, and Japan. In contrast, we have found relatively few opportunities among Australian stocks.Among industry groups, we have favored cyclical financial and industrial companies while avoiding more richly valued consumer staples stocks. March 17, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards.These risks are enhanced in emerging market countries. Please read the prospectus for further discussion of these risks. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2016. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries.The Index does not take into account fees and expenses to which the fund is subject. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Value Fund from September 1, 2014 to February 28, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2015 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $967.20 $963.60 $968.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2015 Class A Class C Class I Expenses paid per $1,000 † $ 7.50 $ $ 5.46 Ending value (after expenses) $ 1,017.36 $ 1,013.49 $ 1,019.39 † Expenses are equal to the fund’s annualized expense ratio of 1.50% for Class A, 2.28% for Class C and 1.09% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2015 (Unaudited) Common Stocks—97.3% Shares Value ($) Australia—2.7% Australia & New Zealand Banking Group 21,519 594,242 Primary Health Care 162,800 600,442 QBE Insurance Group 127,514 1,294,321 Austria—.5% Erste Group Bank 16,028 Belgium—.7% bpost 22,365 Brazil—.4% Petroleo Brasileiro, ADR 51,975 China—2.2% Beijing Capital International Airport, Cl. H 566,000 533,467 CNOOC 435,000 624,810 FIH Mobile 865,000 a 409,313 Guangzhou Automobile Group, Cl. H 518,000 496,908 Denmark—.9% Carlsberg, Cl. B 9,231 France—10.2% BNP Paribas 14,836 864,805 Bouygues 22,189 879,743 Carrefour 12,193 403,400 Casino Guichard Perrachon 2,041 192,082 Cie de St-Gobain 15,670 705,538 Danone 10,613 740,257 Electricite de France 43,868 1,212,528 GDF Suez 35,685 793,670 Sanofi 18,766 1,841,698 Total 32,157 1,735,741 Germany—5.3% Aixtron 62,104 a 497,877 Deutsche Bank 54,189 1,781,296 E.ON 38,122 616,226 LANXESS 16,400 844,849 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Germany (continued) METRO 19,110 639,730 Wacker Chemie 4,369 497,222 Hong Kong—3.3% BOC Hong Kong Holdings 170,000 599,487 CITIC 386,000 677,857 COSCO Pacific 393,327 566,982 Esprit Holdings 371,571 384,229 Pacific Basin Shipping 696,000 256,654 Yue Yuen Industrial Holdings 149,500 580,204 India—1.6% Reliance Industries, GDR 29,357 b 819,060 State Bank of India, GDR 14,078 689,822 Ireland—.9% CRH 27,728 Israel—1.4% Teva Pharmaceutical Industries, ADR 23,323 Italy—4.5% Anima Holding 94,448 b 536,913 Assicurazioni Generali 50,053 1,030,612 Finmeccanica 49,718 a 601,988 Saras 396,038 a 561,071 Telecom Italia 670,615 a 799,977 UniCredit 89,339 594,347 Japan—22.5% Aisin Seiki 14,000 515,528 Credit Saison 60,100 1,143,470 Denso 10,700 502,509 East Japan Railway 15,800 1,325,417 Ebara 150,000 639,498 Fujitsu 145,000 873,818 Honda Motor 50,700 1,673,895 INPEX 52,900 627,282 8 Common Stocks (continued) Shares Value ($) Japan (continued) LIXIL Group 35,400 843,386 Matsumotokiyoshi Holdings 17,510 584,033 Mitsubishi UFJ Financial Group 234,800 1,526,470 Nippon Express 57,890 323,748 Nippon Shokubai 64,000 916,464 Nippon Telegraph & Telephone 16,500 1,023,448 Nippon Telegraph & Telephone, ADR 3,300 102,729 Nissan Motor 57,800 610,735 Nomura Real Estate Holdings 58,200 1,027,531 Ricoh 87,200 866,351 Sawai Pharmaceutical 13,600 844,706 Shimamura 9,200 891,352 SoftBank 6,100 375,663 Sumitomo Electric Industries 70,400 912,772 Sumitomo Mitsui Financial Group 38,700 1,539,750 Sumitomo Mitsui Trust Holdings 123,560 511,799 Yamada Denki 114,900 498,500 Netherlands—4.7% Aegon 83,267 644,802 ING Groep 52,191 a 779,986 Koninklijke Philips 66,093 1,979,935 Randstad Holding 15,844 933,491 Russia—.4% Gazprom, ADR 63,857 Singapore—.8% United Overseas Bank 41,400 South Korea—2.5% KB Financial Group, ADR 34,644 1,234,366 Korea Electric Power 11,553 470,520 Samsung Electronics 480 593,467 Spain—1.8% Banco Popular Espanol 112,003 515,633 Banco Santander 73,671 538,588 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Spain (continued) Ebro Foods 33,463 637,902 Sweden—3.6% Electrolux, Ser. B 15,930 520,300 Ericsson, Cl. B 73,252 949,807 Getinge, Cl. B 37,120 1,026,288 Svenska Cellulosa, Cl. B 33,519 833,854 Switzerland—6.1% ABB 51,649 a 1,107,906 Credit Suisse Group 57,194 a 1,396,029 Holcim 11,638 a 897,860 Roche Holding 8,314 2,256,950 United Kingdom—19.5% Anglo American 27,557 514,782 ArcelorMittal 57,473 628,356 Barclays 203,070 805,408 BHP Billiton 29,612 739,009 BP 251,952 1,742,811 esure Group 272,332 1,008,217 Friends Life Group 112,933 716,761 GlaxoSmithKline 80,881 1,924,846 Home Retail Group 252,468 788,902 HSBC Holdings 189,695 1,690,688 Royal Bank of Scotland Group 116,006 a 657,641 Royal Dutch Shell, Cl. A 51,502 1,684,054 Serco Group 178,734 613,688 Standard Chartered 112,768 1,725,304 Tesco 375,978 1,424,436 Unilever 30,016 1,328,113 United States—.8% iShares MSCI EAFE ETF 11,434 Total Common Stocks (cost $110,638,115) 10 Preferred Stocks—1.1% Shares Value ($) Germany Volkswagen (cost $1,021,357) 4,034 Other Investment—1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $980,000) 980,000 c Total Investments (cost $112,639,472) % Cash and Receivables (Net) .5 % Net Assets % ADR—American Depository Receipts ETF — Exchange-Traded Funds GDR—Global Depository Receipts a Non-income producing security. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2015, these securities were valued at $1,355,973 or 1.5% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 28.9 Information Technology 4.5 Industrial 13.7 Utilities 3.4 Health Care 10.7 Telecommunication Services 2.5 Consumer Discretionary 10.2 Money Market Investment 1.1 Energy 9.2 Exchange-Traded Funds .8 Consumer Staples 8.2 Materials 6.3 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES February 28, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 111,659,472 90,589,658 Affiliated issuers 980,000 980,000 Cash 158,505 Cash denominated in foreign currencies 257,787 251,224 Receivable for investment securities sold 741,924 Dividends receivable 342,565 Receivable for shares of Common Stock subscribed 106,989 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 727 Prepaid expenses 22,637 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 108,517 Payable for investment securities purchased 947,513 Payable for shares of Common Stock redeemed 8,665 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 679 Accrued expenses 59,463 Net Assets ($) Composition of Net Assets ($): Paid-in capital 198,212,463 Accumulated undistributed investment income—net 170,753 Accumulated net realized gain (loss) on investments (85,204,963 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (21,108,861 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 41,730,734 6,421,833 43,916,825 Shares Outstanding 3,408,902 528,862 3,619,723 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended February 28, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $72,333 foreign taxes withheld at source): Unaffiliated issuers 979,384 Affiliated issuers 763 Interest 1,201 Total Income Expenses: Management fee—Note 3(a) 624,179 Shareholder servicing costs—Note 3(c) 105,588 Custodian fees—Note 3(c) 32,998 Professional fees 28,536 Distribution fees—Note 3(b) 23,833 Registration fees 20,909 Prospectus and shareholders’ reports 9,136 Directors’ fees and expenses—Note 3(d) 1,520 Loan commitment fees—Note 2 968 Miscellaneous 16,643 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (62,417 ) Less—reduction in fees due to earnings credits—Note 3(c) (18 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (2,709,582 ) Net realized gain (loss) on forward foreign currency exchange contracts 9,526 Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (4,619,192 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 211 Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 Operations ($): Investment income—net 179,473 1,878,741 Net realized gain (loss) on investments (2,700,056 ) 9,786,947 Net unrealized appreciation (depreciation) on investments (4,618,981 ) 4,341,935 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (473,489 ) (877,464 ) Class C (15,507 ) (70,871 ) Class I (1,418,077 ) (1,320,570 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 1,453,523 23,744,575 Class C 398,556 459,266 Class I 6,692,784 24,670,716 Dividends reinvested: Class A 444,674 833,178 Class C 8,879 40,444 Class I 1,345,533 1,184,689 Cost of shares redeemed: Class A (5,993,423 ) (51,790,279 ) Class C (964,682 ) (1,711,841 ) Class I (42,980,328 ) (6,058,957 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 140,710,513 135,600,004 End of Period Undistributed investment income—net 170,753 1,898,353 14 Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 Capital Share Transactions: Class A Shares sold 123,547 1,865,718 Shares issued for dividends reinvested 37,652 67,464 Shares redeemed (506,522 ) (4,139,037 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 34,361 36,863 Shares issued for dividends reinvested 756 3,299 Shares redeemed (83,169 ) (135,371 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 572,439 1,948,730 Shares issued for dividends reinvested 115,003 96,710 Shares redeemed (3,769,304 ) (485,579 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2015 Year Ended August 31, Class A Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 12.80 11.54 9.76 10.69 10.37 11.02 Investment Operations: Investment income—net a .01 .15 .15 .17 .20 .15 Net realized and unrealized gain (loss) on investments (.43 ) 1.30 1.85 (.80 ) .26 (.65 ) Total from Investment Operations (.42 ) 1.45 2.00 (.63 ) .46 (.50 ) Distributions: Dividends from investment income—net (.14 ) (.19 ) (.22 ) (.30 ) (.14 ) (.15 ) Net asset value, end of period 12.24 12.80 11.54 9.76 10.69 10.37 Total Return (%) b (3.28 ) c 12.58 20.76 (5.89 ) 4.32 (4.66 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.60 d 1.59 1.61 1.63 1.54 1.54 Ratio of net expenses to average net assets 1.50 d 1.49 1.51 1.53 1.49 1.54 Ratio of net investment income to average net assets .13 d 1.17 1.40 1.74 1.70 1.29 Portfolio Turnover Rate 26.97 c 65.25 43.35 40.93 60.72 55.35 Net Assets, end of period ($ x 1,000) 41,731 48,052 68,771 93,078 102,606 112,716 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 16 Six Months Ended February 28, 2015 Year Ended August 31, Class C Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 12.63 11.41 9.64 10.51 10.19 10.84 Investment Operations: Investment income (loss)—net a (.04 ) .04 .06 .10 .11 .06 Net realized and unrealized gain (loss) on investments (.42 ) 1.29 1.83 (.79 ) .25 (.65 ) Total from Investment Operations (.46 ) 1.33 1.89 (.69 ) .36 (.59 ) Distributions: Dividends from investment income—net (.03 ) (.11 ) (.12 ) (.18 ) (.04 ) (.06 ) Net asset value, end of period 12.14 12.63 11.41 9.64 10.51 10.19 Total Return (%) b (3.64 ) c 11.68 19.82 (6.55 ) 3.48 (5.49 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.38 d 2.37 2.39 2.38 2.31 2.33 Ratio of net expenses to average net assets 2.28 d 2.27 2.29 2.28 2.26 2.33 Ratio of net investment income (loss) to average net assets (.64 ) d .35 .60 .99 .91 .56 Portfolio Turnover Rate 26.97 c 65.25 43.35 40.93 60.72 55.35 Net Assets, end of period ($ x 1,000) 6,422 7,288 7,667 7,998 11,573 14,604 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2015 Year Ended August 31, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 12.74 11.51 9.74 10.67 10.36 11.02 Investment Operations: Investment income—net a .03 .20 .19 .23 .28 .22 Net realized and unrealized gain (loss) on investments (.44 ) 1.29 1.84 (.81 ) .22 (.68 ) Total from Investment Operations (.41 ) 1.49 2.03 (.58 ) .50 (.46 ) Distributions: Dividends from investment income—net (.20 ) (.26 ) (.26 ) (.35 ) (.19 ) (.20 ) Net asset value, end of period 12.13 12.74 11.51 9.74 10.67 10.36 Total Return (%) (3.13 ) b 13.01 21.27 (5.41 ) 4.67 (4.37 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.19 c 1.20 1.21 1.19 1.15 1.22 Ratio of net expenses to average net assets 1.09 c 1.10 1.11 1.09 1.09 1.22 Ratio of net investment income to average net assets .45 c 1.56 1.76 2.29 2.29 1.93 Portfolio Turnover Rate 26.97 b 65.25 43.35 40.93 60.72 55.35 Net Assets, end of period ($ x 1,000) 43,917 85,370 59,161 62,965 91,998 97,429 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus International Value Fund (the “fund”) is a separate diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund. The fund’s investment objective is to seek long-term capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 500 million shares of $.001 par value Common Stock. The fund currently offers three classes of shares: Class A (200 million shares authorized), Class C (100 million shares authorized) and Class I (200 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 20 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. 22 The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 88,827,348 — — Equity Securities— Foreign Preferred Stocks † 1,017,957 — — Exchange-Traded Funds 744,353 — — Mutual Funds 980,000 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 727 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (679 ) — ( ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At February 28, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 28, 2015 were as follows: Affiliated Investment Value Value Net Company 8/31/2014 ($) Purchases ($) Sales ($) 2/28/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 4,790,000 15,235,000 19,045,000 980,000 1.1 Certain affiliated investment companies may also invest in the fund.At February 28, 2015, Dreyfus Diversified International Fund, an affiliate of the fund, held 2,951,378 Class I shares representing approximately 39% of the fund’s net assets. (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatri- 24 ation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has unused capital loss carryover of $81,346,849 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2014. If not applied, $24,770,979 of the carryover expires in fiscal year 2017 and $41,505,182 expires in fiscal year 2018. The fund has $15,070,688 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2014 was as follows: ordinary income $2,268,905. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended February 28, 2015, the fund did not borrow under the Facilities. 26 NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 1% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has agreed, from September 1, 2014 through January 1, 2016, to waive receipt of a portion of the fund’s management fee in the amount of .10% of the value of the fund’s average daily net assets. Dreyfus has also contractually agreed, from March 20, 2015 through January 1, 2016, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of its classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.37% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertakings, amounted to $62,417 during the period ended February 28, 2015. During the period ended February 28, 2015, the Distributor retained $780 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended February 28, 2015, Class C shares were charged $23,833 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2015, Class A and Class C shares were charged $52,237 and $7,945, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 2015, the fund was charged $7,916 for transfer agency services and $446 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $18. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 28, 2015, the fund was charged $32,998 pursuant to the custody agreement. During the period ended February 28, 2015, the fund was charged $5,456 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $80,043, Distribution Plan fees $3,543, Shareholder Services Plan fees 28 $8,960, custodian fees $18,097, Chief Compliance Officer fees $1,912 and transfer agency fees $3,913, which are offset against an expense reimbursement currently in effect in the amount of $7,951. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended February 28, 2015 amounted to $33,220,629 and $71,524,980, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended February 28, 2015 is discussed below. Master Netting Arrangements: The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat- The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the coun-terparty. The following summarizes open forward contracts at February 28, 2015: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) purchases: japanese yen, Expiring: 3/2/2015 a 17,113,086 143,589 143,056 (533 ) 3/3/2015 a 8,575,321 71,831 71,685 (146 ) Sales: Proceeds ($) Euro, Expiring 3/3/2015 b 348,536 390,754 390,027 727 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Morgan Stanley Capital Services b Northern Trust 30 The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities.These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At February 28, 2015, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts 727 (679 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 727 (679 ) Derivatives not subject to Master Agreements — — Total gross amount of assets and liabilities subject to Master Agreements 727 (679 ) The following tables present derivative assets and liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of February 28, 2015: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Assets ($) 1 for Offset ($) Received ($) Assets ($) Northern Trust — — Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) Liabilities ($) Morgan Stanley Capital Services ) - - ) 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following summarizes the average market value of derivatives outstanding during the period ended February 28, 2015: Average Market Value ($) Forward contracts 551,994 At February 28, 2015, accumulated net unrealized depreciation on investments was $21,069,814, consisting of $2,531,573 gross unrealized appreciation and $23,601,387 gross unrealized depreciation. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 32 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Opportunistic Midcap Value Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Opportunistic Midcap Value Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Opportunistic Midcap Value Fund, covering the six-month period from September 1, 2014, through February 28, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Several broad measures of U.S. stock market performance achieved new record highs over the reporting period as the U.S. economic recovery gained momentum and corporate earnings generally moved higher. These gains are especially notable in light of some persistent global headwinds, including recession concerns and deflation fears in Europe, escalating geopolitical conflicts in the Middle East, economic sanctions imposed on Russia, an economic slowdown in China, and plummeting oil prices stemming from a glut of supply amid tepid demand. In light of recent domestic employment gains and signs of stabilization in global energy markets, we remain optimistic about the prospects for U.S. equities over the remainder of 2015. The U.S. economy also seems poised for further growth as the drags imposed by tight fiscal policies among federal, state and local governments continue to fade. Furthermore, we currently expect a somewhat faster pace of global growth over the months ahead. Of course, a number of risks to the U.S. and global economic recoveries remain, and changing macroeconomic conditions are likely to benefit some industry groups more than others.That’s why we continue to urge you to talk regularly with your financial advisor about the potential impact of our observations on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation March 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through February 28, 2015, as provided by David A. Daglio, Primary Portfolio Manager Fund and Market Performance Overview For the six-month period ended February 28, 2015, Dreyfus Opportunistic Midcap Value Fund’s Class A shares produced a total return of 4.48%, Class C shares returned 4.11%, Class I shares returned 4.65%, and ClassY shares returned 4.70%. 1 In comparison, the fund’s benchmark, the Russell Midcap ® Value Index (the “Index”), produced a 4.68% total return for the same period. 2 A sustained U.S. economic recovery generally helped support midcap value stocks over the reporting period. The fund’s returns generally performed in line with its benchmark, as outperformance in the health care, financials, energy, and information technology sectors was balanced by shortfalls in the materials sector. The Fund’s Investment Approach The fund seeks to surpass the performance of the Index by investing in midcap companies with market capitalizations between $1 billion and $25 billion at the time of purchase. The fund’s portfolio managers identify potential investments through extensive quantitative and fundamental research conducted by the team’s dedicated sector specialists. The fund focuses on individual stock selection (a “bottom-up” approach), emphasizing three key factors: relative value, business health, and business momentum. The portfolio managers use an opportunistic value style in an attempt to benefit from valuation inefficiencies and underappreciated fundamental prospects present in the marketplace.To do this, the portfolio managers use mid-cycle estimates, growth prospects, the identification of a revaluation catalyst, and competitive advantages as some of the factors in the valuation assessment. Midcap Stocks Climbed amid Volatility The reporting period began in the wake of a rally that sent several broad measures of U.S. stock market performance to new record highs.The advance was interrupted The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) in early October 2014, when stock prices fell sharply due to renewed concerns regarding the sustainability of the U.S. economic recovery, ongoing headwinds in international markets, and fears that an outbreak of the Ebola virus would spread beyond Western Africa. Stocks soon rebounded when these fears proved overblown, as evidenced by a steadily declining U.S. unemployment rate and the creation of hundreds of thousands of new jobs.These positive developments, together with rising corporate earnings, helped support greater consumer and business confidence. Nonetheless, equities generally continued to encounter bouts of volatility stemming from global economic instability and plummeting oil prices. Midcap stocks produced lower returns, on average, than large- and small-cap stocks. Within the midcap asset class, returns from value stocks trailed their more growth-oriented counterparts. Investors typically favored relatively speculative companies with strong earnings growth, and more seasoned companies with attractive valuations mostly fell out of favor. Stock Selection Strategies Generally Proved Effective The fund’s investment strategy produced relatively favorable results across a number of market sectors over the reporting period. In the health care sector, drug developers Cubist Pharmaceuticals and Covance received takeover offers at substantial premiums to their stock prices at the time. In addition, neonatal and pediatric services provider MEDNAX benefited from an increase in live births during the latter part of 2014. Among financial institutions, title insurance specialist FNF Group saw higher policy issuance volumes as new and existing home sales rebounded. Brokerage services providers E*TRADE Financial and TD Ameritrade Holding experienced greater trading volumes and rising assets under management. Investment manager Voya Financial was rewarded by investors for improving returns on equity. The fund also bolstered relative results through underweighted exposure to energy companies, which helped cushion the sector’s substantial losses as oil prices plunged. The fund’s sole energy holding, refiner Tesoro, held up relatively well when lower input costs boosted profit margins. Finally, in the information technology sector, the fund benefited from strong performance among software developers. Security software 4 specialist Fortinet entered new markets and saw rising demand after several highly publicized breaches of corporate computer systems, and enterprise technology services provider ServiceNow gained value amid greater adoption of its cloud-based services. On a more negative note, the materials sector weighed on the fund’s relative performance to a degree, as gold miners Yamana Gold and New Gold suffered along with other commodities producers despite a relatively stable gold price. Fundamentals and Valuations Appear Attractive Business fundamentals have continued to improve in the recovering U.S. economy, and we believe that the long-term outlook for profit growth remains favorable. In addition, the recent underperformance of midcap value stocks has kept valuations at attractive levels. On the other hand, we currently expect heightened market volatility over the near term amid ongoing changes in currency exchange rates and the possibility of higher short-term interest rates in the United States. In this environment, we have identified an ample number of attractively valued, fundamentally strong companies in the financials, information technology, and industrials sectors. In contrast, we have identified relatively few opportunities meeting our valuation criteria in the energy, utilities, and consumer staples sectors. March 16, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Russell Midcap ® Value Index is a widely accepted, unmanaged index of medium-cap stock market performance and measures the performance of those Russell midcap companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Opportunistic Midcap Value Fund from September 1, 2014 to February 28, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ 1,047.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 5.96 $ 9.54 $ 4.56 $ 4.16 Ending value (after expenses) $ 1,018.89 $ 1,015.32 $ 1,020.28 $ 1,020.68 † Expenses are equal to the fund’s annualized expense ratio of 1.19% for Class A, 1.91% for Class C, .91% for Class I and .83% for ClassY, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2015 (Unaudited) Common Stocks—99.2% Shares Value ($) Automobiles & Components—1.4% Lear 337,984 Banks—4.9% Comerica 1,471,706 67,374,701 Fifth Third Bancorp 1,053,716 20,399,942 SunTrust Banks 944,765 38,735,365 Capital Goods—10.9% Generac Holdings 290,221 a,b 14,304,993 Graco 303,406 22,992,107 IDEX 251,301 19,415,515 Ingersoll-Rand 959,875 64,494,001 PACCAR 609,962 39,068,066 Parker Hannifin 400,094 49,087,533 Regal-Beloit 949,477 74,002,237 Commercial & Professional Services—2.2% Equifax 608,372 Consumer Durables & Apparel—2.1% Newell Rubbermaid 760,635 29,885,349 PVH 233,011 24,822,662 Diversified Financials—23.6% Blackstone Group 451,290 16,905,323 Discover Financial Services 1,116,541 68,086,670 E*TRADE Financial 2,812,824 b 73,231,873 FNFV Group 478,427 b 7,123,778 Intercontinental Exchange 282,157 66,408,472 Invesco 802,827 32,329,843 Leucadia National 3,604,859 85,543,304 Raymond James Financial 963,454 55,042,127 SLM 6,529,616 61,835,464 TD Ameritrade Holding 2,295,510 83,258,148 Voya Financial 1,386,133 61,253,217 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy—1.8% Tesoro 505,762 Exchange-Traded Funds—.5% Standard & Poor’s Depository Receipts S&P MidCap rust 47,163 a Health Care Equipment & Services—5.6% Catamaran 919,052 b 45,906,647 MEDNAX 1,371,757 b 98,039,473 Household & Personal Products—.5% Estee Lauder, Cl. A 165,811 Insurance—3.3% FNF Group 1,497,910 55,003,255 Hartford Financial Services Group 730,841 29,935,247 Materials—7.6% New Gold 3,812,872 b 14,527,042 Newmont Mining 2,790,875 73,483,739 Valspar 850,449 73,691,406 Yamana Gold 8,115,974 34,655,209 Media—2.0% CBS, Cl. B 454,807 26,879,094 Omnicom Group 305,379 24,289,846 Pharmaceuticals, Biotech & Life Sciences—4.2% Agilent Technologies 949,536 40,079,915 Jazz Pharmaceuticals 245,099 b 41,688,889 Vertex Pharmaceuticals 226,489 b 27,049,581 Real Estate—3.3% Realogy Holdings 1,862,571 b Retailing—2.1% Staples 2,192,762 36,761,655 Williams-Sonoma 224,262 18,041,878 8 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment—2.3% Applied Materials 2,088,227 52,310,086 United Microelectronics, ADR 3,021,022 7,582,765 Software & Services—3.0% DST Systems 209,153 22,230,872 Fortinet 1,182,785 b 39,753,404 ServiceNow 197,781 b 15,082,779 Technology Hardware & Equipment—15.0% Arrow Electronics 442,163 b 27,396,419 Avnet 1,926,113 88,235,237 FEI 151,736 11,985,627 FLIR Systems 497,831 16,069,985 Ingram Micro, Cl. A 871,601 b 21,537,261 JDS Uniphase 3,820,414 b 52,607,101 Juniper Networks 1,304,777 31,197,218 Keysight Technologies 1,611,191 60,484,110 Seagate Technology 1,021,110 62,410,243 Western Digital 164,619 17,610,941 Transportation—2.4% J.B. Hunt Transport Services 322,266 27,553,743 Kirby 460,454 b 35,491,794 Utilities—.5% Great Plains Energy 438,187 Total Common Stocks (cost $2,031,214,528) Other Investment—2.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $51,429,689) 51,429,689 c The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,839,947) 20,839,947 c Total Investments (cost $2,103,484,164) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts ETF—Exchange-Traded Fund a Security, or portion thereof, on loan.At February 28, 2015, the value of the fund’s securities on loan was $20,269,955 and the value of the collateral held by the fund was $20,839,947. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Diversified Financials 23.6 Semiconductors & Technology Hardware & Equipment 15.0 Semiconductor Equipment 2.3 Capital Goods 10.9 Commercial & Professional Services 2.2 Materials 7.6 Consumer Durables & Apparel 2.1 Health Care Equipment & Services 5.6 Retailing 2.1 Banks 4.9 Media 2.0 Pharmaceuticals, Energy 1.8 Biotech & Life Sciences 4.2 Automobiles & Components 1.4 Real Estate 3.3 Household & Personal Products .5 Insurance 3.3 Exchange-Traded Funds .5 Software & Services 3.0 Utilities .5 Money Market Investments 2.8 Transportation 2.4 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES February 28, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $20,269,955)—Note 1(b): Unaffiliated issuers 2,031,214,528 2,569,217,356 Affiliated issuers 72,269,636 72,269,636 Cash 10,796,173 Receivable for investment securities sold 51,373,523 Dividends and securities lending income receivable 2,290,404 Receivable for shares of Common Stock subscribed 1,986,547 Prepaid expenses 82,485 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 1,852,800 Payable for investment securities purchased 91,354,275 Liability for securities on loan—Note 1(b) 20,839,947 Payable for shares of Common Stock redeemed 2,478,807 Accrued expenses 738,171 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,946,192,874 Accumulated undistributed investment income—net 602,727 Accumulated net realized gain (loss) on investments 105,953,695 Accumulated net unrealized appreciation (depreciation) on investments 538,002,828 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 1,338,609,472 126,923,344 1,036,674,890 88,544,418 Shares Outstanding 33,016,826 3,365,882 25,705,560 2,190,613 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended February 28, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $56,032 foreign taxes withheld at source): Unaffiliated issuers 14,367,004 Affiliated issuers 13,194 Income from securities lending—Note 1(b) 7,514 Interest 4,703 Total Income Expenses: Management fee—Note 3(a) 9,387,329 Shareholder servicing costs—Note 3(c) 3,526,031 Distribution fees—Note 3(b) 431,609 Directors’ fees and expenses—Note 3(d) 84,471 Registration fees 84,292 Prospectus and shareholders’ reports 74,253 Custodian fees—Note 3(c) 70,376 Professional fees 47,289 Loan commitment fees—Note 2 26,668 Interest expense—Note 2 15,635 Miscellaneous 27,536 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (166 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 190,186,392 Net unrealized appreciation (depreciation) on investments (96,263,642 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 Operations ($): Investment income—net 617,092 5,135,189 Net realized gain (loss) on investments 190,186,392 237,409,389 Net unrealized appreciation (depreciation) on investments (96,263,642 ) 280,671,141 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (1,486,127 ) — Class I (3,415,093 ) (1,802,406 ) Class Y (95,271 ) (3 ) Net realized gain on investments: Class A (134,482,192 ) (118,254,358 ) Class C (12,676,901 ) (6,774,704 ) Class I (101,601,363 ) (100,906,266 ) Class Y (2,100,596 ) (114 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 217,259,796 565,392,684 Class C 20,179,924 64,484,510 Class I 236,538,541 405,469,244 Class Y 68,526,566 25,495,371 Dividends reinvested: Class A 125,099,846 108,498,885 Class C 9,693,034 5,275,653 Class I 96,450,363 96,941,746 Class Y 1,960,207 — Cost of shares redeemed: Class A (341,718,940 ) (490,387,885 ) Class C (9,590,173 ) (10,847,723 ) Class I (504,310,673 ) (207,643,551 ) Class Y (7,457,788 ) (1,602,699 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 2,839,439,122 1,982,885,019 End of Period Undistributed investment income—net 602,727 4,982,126 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 Capital Share Transactions: Class A Shares sold 5,436,099 13,828,910 Shares issued for dividends reinvested 3,215,108 2,823,286 Shares redeemed (8,468,585 ) (12,022,981 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 539,856 1,668,532 Shares issued for dividends reinvested 267,394 145,335 Shares redeemed (257,070 ) (280,105 ) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 5,899,100 9,890,087 Shares issued for dividends reinvested 2,493,546 2,537,742 Shares redeemed (12,508,877 ) (5,083,013 ) Net Increase (Decrease) in Shares Outstanding ) Class Y a Shares sold 1,742,652 621,470 Shares issued for dividends reinvested 50,573 — Shares redeemed (185,726 ) (38,383 ) Net Increase (Decrease) in Shares Outstanding a During the period ended August 31, 2014, 146,870 Class I shares representing $6,126,885 were exchanged for 146,470 ClassY shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2015 Year Ended August 31, Class A Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 43.17 38.27 29.47 31.19 26.65 24.03 Investment Operations: Investment income (loss)—net a (.01 ) .05 .03 .07 .22 (.01 ) Net realized and unrealized gain (loss) on investments 1.77 9.10 8.83 3.34 4.32 2.70 b Total from Investment Operations 1.76 9.15 8.86 3.41 4.54 2.69 Distributions: Dividends from investment income—net (.05 ) — (.06 ) (.23 ) — (.07 ) Dividends from net realized gain on investments (4.34 ) (4.25 ) — (4.90 ) — — Total Distributions (4.39 ) (4.25 ) (.06 ) (5.13 ) — (.07 ) Net asset value, end of period 40.54 43.17 38.27 29.47 31.19 26.65 Total Return (%) c 4.48 d 25.32 30.11 13.44 17.03 11.20 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.19 e 1.15 1.18 1.22 1.17 1.18 Ratio of net expenses to average net assets 1.19 e 1.15 1.18 1.22 1.17 1.18 Ratio of net investment income (loss) to average net assets (.03 ) e .12 .08 .25 .64 (.02 ) Portfolio Turnover Rate 39.62 d 67.49 91.31 71.25 114.02 122.17 Net Assets, end of period ($ x 1,000) 1,338,609 1,417,535 1,079,346 979,628 1,057,495 1,068,338 a Based on average shares outstanding. b Amount includes litigation proceeds received by the fund amounting to $.02 per share. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2015 Year Ended August 31, Class C Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 40.55 36.44 28.22 30.24 26.05 23.72 Investment Operations: Investment (loss)—net a (.14 ) (.26 ) (.24 ) (.16 ) (.16 ) (.23 ) Net realized and unrealized gain (loss) on investments 1.64 8.62 8.46 3.20 4.35 2.67 b Total from Investment Operations 1.50 8.36 8.22 3.04 4.19 2.44 Distributions: Dividends from investment income—net — — — (.16 ) — (.11 ) Dividends from net realized gain on investments (4.34 ) (4.25 ) — (4.90 ) — — Total Distributions (4.34 ) (4.25 ) — (5.06 ) — (.11 ) Net asset value, end of period 37.71 40.55 36.44 28.22 30.24 26.05 Total Return (%) c 4.11 d 24.35 29.13 12.48 16.09 10.29 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.91 e 1.92 1.97 2.03 2.00 2.02 Ratio of net expenses to average net assets 1.91 e 1.92 1.97 2.03 2.00 2.02 Ratio of net investment (loss) to average net assets (.75 ) e (.66 ) (.72 ) (.56 ) (.48 ) (.83 ) Portfolio Turnover Rate 39.62 d 67.49 91.31 71.25 114.02 122.17 Net Assets, end of period ($ x 1,000) 126,923 114,179 46,708 22,538 22,343 5,218 a Based on average shares outstanding. b Amount includes litigation proceeds received by the fund amounting to $.02 per share. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 16 Six Months Ended February 28, 2015 Year Ended August 31, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 43.01 38.12 29.38 31.21 26.61 23.98 Investment Operations: Investment income—net a .05 .15 .10 .14 .18 .10 Net realized and unrealized gain (loss) on investments 1.76 9.07 8.77 3.32 4.42 2.69 b Total from Investment Operations 1.81 9.22 8.87 3.46 4.60 2.79 Distributions: Dividends from investment income—net (.15 ) (.08 ) (.13 ) (.39 ) — (.16 ) Dividends from net realized gain on investments (4.34 ) (4.25 ) — (4.90 ) — — Total Distributions (4.49 ) (4.33 ) (.13 ) (5.29 ) — (.16 ) Net asset value, end of period 40.33 43.01 38.12 29.38 31.21 26.61 Total Return (%) 4.65 c 25.62 30.26 13.71 17.29 11.64 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .91 d .90 .97 1.00 .96 .84 Ratio of net expenses to average net assets .91 d .90 .97 1.00 .96 .84 Ratio of net investment income to average net assets .24 d .37 .27 .48 .53 .38 Portfolio Turnover Rate 39.62 c 67.49 91.31 71.25 114.02 122.17 Net Assets, end of period ($ x 1,000) 1,036,675 1,282,578 856,830 155,210 80,041 16,691 a Based on average shares outstanding. b Amount includes litigation proceeds received by the fund amounting to $.02 per share. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2015 Year Ended August 31, Class Y Shares (Unaudited) 2014 2013 a Per Share Data ($): Net asset value, beginning of period 43.12 38.12 37.48 Investment Operations: Investment income—net b .06 .19 .02 Net realized and unrealized gain (loss) on investments 1.78 9.17 .62 Total from Investment Operations 1.84 9.36 .64 Distributions: Dividends from investment income—net (.20 ) (.11 ) — Dividends from net realized gain on investments (4.34 ) (4.25 ) — Total Distributions (4.54 ) (4.36 ) — Net asset value, end of period 40.42 43.12 38.12 Total Return (%) 4.70 c 26.02 1.74 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .83 d .83 .80 d Ratio of net expenses to average net assets .83 d .83 .80 d Ratio of net investment income to average net assets .27 d .50 .33 d Portfolio Turnover Rate 39.62 c 67.49 91.31 Net Assets, end of period ($ x 1,000) 88,544 25,147 1 a From July 1, 2013 (commencement of initial offering) to August 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Opportunistic Midcap Value Fund (the “fund”) is a separate diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund. The fund’s investment objective seeks to surpass the performance of the Russell Midcap ® Value Index.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 700 million shares of $.001 par value Common Stock. The fund currently offers four classes of shares: Class A (350 million shares authorized), Class C (125 million shares authorized), Class I (125 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 20 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 2,499,520,245 — — 22 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) (continued) Investments in Securities (continued): Equity Securities— Foreign Common Stocks † 56,765,016 — — Exchange-Traded Funds 12,932,095 — — Mutual Funds 72,269,636 — — † See Statement of Investments for additional detailed categorizations. At February 28, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended February 28, 2015, The Bank of New York Mellon earned $2,505 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 28, 2015 were as follows: Affiliated Investment Value Value Net Company 8/31/2014 ($) Purchases ($) Sales ($) 2/28/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 21,752,291 434,848,145 405,170,747 51,429,689 2.0 Dreyfus Institutional Cash Advantage Fund — 57,993,822 37,153,875 20,839,947 .8 Total 21,752,291 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 24 (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2014 was as follows: ordinary income $27,301,657 and long-term capital gains $200,436,194.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The average amount of borrowings outstanding under the Facilities during the period ended February 28, 2015 was approximately $2,896,100 with a related weighted average annualized interest rate of 1.09%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. During the period ended February 28, 2015, the Distributor retained $34,892 from commissions earned on sales of the fund’s Class A shares and $19,000 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended February 28, 2015, Class C shares were charged $431,609 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2015, Class A and Class C shares were charged $1,647,599 and $143,870, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash 26 balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 2015, the fund was charged $59,706 for transfer agency services and $4,045 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $166. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 28, 2015, the fund was charged $70,376 pursuant to the custody agreement. During the period ended February 28, 2015, the fund was charged $5,456 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $1,437,317, Distribution Plan fees $71,237, Shareholder Services Plan fees $277,788, custodian fees $40,014, Chief Compliance Officer fees $1,912 and transfer agency fees $24,532. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 28, 2015, amounted to $1,005,688,086 and $1,347,737,654, respectively. At February 28, 2015, accumulated net unrealized appreciation on investments was $538,002,828, consisting of $581,136,701 gross unrealized appreciation and $43,133,873 gross unrealized depreciation. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 28 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Opportunistic Small Cap Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Opportunistic Small Cap Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Opportunistic Small Cap Fund, covering the six-month period from September 1, 2014, through February 28, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Several broad measures of U.S. stock market performance achieved new record highs over the reporting period as the U.S. economic recovery gained momentum and corporate earnings generally moved higher. These gains are especially notable in light of some persistent global headwinds, including recession concerns and deflation fears in Europe, escalating geopolitical conflicts in the Middle East, economic sanctions imposed on Russia, an economic slowdown in China, and plummeting oil prices stemming from a glut of supply amid tepid demand. In light of recent domestic employment gains and signs of stabilization in global energy markets, we remain optimistic about the prospects for U.S. equities over the remainder of 2015. The U.S. economy also seems poised for further growth as the drags imposed by tight fiscal policies among federal, state and local governments continue to fade. Furthermore, we currently expect a somewhat faster pace of global growth over the months ahead. Of course, a number of risks to the U.S. and global economic recoveries remain, and changing macroeconomic conditions are likely to benefit some industry groups more than others.That’s why we continue to urge you to talk regularly with your financial advisor about the potential impact of our observations on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation March 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through February 28, 2015, as provided by David A. Daglio, Primary Portfolio Manager Fund and Market Performance Overview For the six-month period ended February 28, 2015, Dreyfus Opportunistic Small Cap Fund produced a total return of 2.19%. 1 In comparison, the fund’s benchmark, the Russell 2000 ® Index (the “Index”), produced a total return of 5.70%. A sustained U.S. economic recovery generally helped support stock prices over the reporting period. However, small-cap growth stocks fared better than their more value-oriented counterparts. Shortfalls in the health care, information technology, and materials sectors caused the fund to lag its benchmark. The Fund’s Investment Approach The fund seeks capital appreciation.The fund normally invests at least 80% of its assets in the stocks of small-cap companies.The fund currently considers small cap companies to be those companies with market capitalizations that fall within the range of companies in the Index. Stocks are selected for the fund’s portfolio based primarily on bottom-up fundamental analysis. The fund’s team of portfolio managers uses a disciplined investment process that relies, in general, on proprietary fundamental research and valuation. Generally, elements of the process include analysis of mid-cycle business prospects, estimation of the intrinsic value of the company, and the identification of a revaluation trigger. Intrinsic value is based on the combination of the valuation assessment of the company’s operating divisions with the firm’s economic balance sheet. Mid-cycle estimates, growth prospects, and competitive advantages are some of the factors used in the valuation assessment. A company’s stated and hidden liabilities and assets are included in the portfolio manager’s economic balance sheet calculation. Sector overweights and underweights are a function of the relative attractiveness of securities within the fund’s investable universe.The fund’s portfolio managers invest in stocks that they believe have attractive reward to risk opportunities and may actively adjust the fund’s portfolio to reflect new developments. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Small-Cap Stocks Climbed amid Volatility The reporting period began in the wake of a rally that sent several broad measures of U.S. stock market performance to new record highs.The advance was interrupted in early October 2014, when stock prices fell sharply due to renewed concerns regarding the sustainability of the U.S. economic recovery, ongoing headwinds in international markets, and fears that an outbreak of the Ebola virus would spread beyond Western Africa. Stocks soon rebounded when these fears proved overblown, as evidenced by a steadily declining U.S. unemployment rate and the creation of hundreds of thousands of new jobs. These positive developments, together with rising corporate earnings, helped support greater consumer and business confidence. Nonetheless, equities generally continued to encounter bouts of heightened volatility stemming from global economic instability and plummeting oil prices. Small-cap companies proved less vulnerable than large-cap stocks to global concerns, largely because small companies tend to derive most of their revenues from domestic markets. Small-cap stocks produced slightly lower returns, on average, than large-cap stocks, but they outperformed midcap stocks. Within the small-cap asset class, investors favored relatively speculative companies with strong earnings growth, and they generally turned away from more seasoned companies with attractive valuations. Value Bias Dampened Fund Results The fund fell short of its benchmark due to an emphasis on companies with attractive valuations. This strategy proved particularly unproductive in the health care sector, where the fund did not own some of the small biotechnology firms that benefited from intensifying mergers-and-acquisitions activity. In the information technology sector, weaker performers included Applied Micro Circuits, where a new microchip took longer than expected to come to market, and LED lighting equipment maker Veeco Instruments, which encountered lower-than-expected customer spending. Among materials companies, gold miners Allied Nevada Gold and New Gold suffered along with other commodities producers despite a relatively stable gold price. 4 The fund generated more positive relative performance though underweighted exposure to energy companies, which helped cushion the sector’s substantial losses. In the consumer discretionary sector, retailer Office Depot approximately doubled in value after reducing operating costs and receiving an acquisition offer. Among industrial companies, rising employment trends sparked an upswing in the office furniture sales cycle, benefiting Steelcase, Herman Miller, and HNI. In addition, generator manufacturer Generac Holdings experienced robust demand stemming from unusually severe winter weather in the Northeast. Fundamentals and Valuations Appear Attractive Business fundamentals have continued to improve in the recovering U.S. economy, and the recent underperformance of small-cap value stocks has kept valuations at attractive levels. Therefore, we have positioned the fund constructively, including overweighted exposure to information technology, financials, and industrials stocks. In contrast, we have identified relatively few opportunities in the energy, utilities, and consumer staples sectors. March 16, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small cap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 ® Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 ® Index.The Russell 3000 ® Index is composed of the 3,000 largest U.S. companies based on total market capitalization. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Opportunistic Small Cap Fund from September 1, 2014 to February 28, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2015 Expenses paid per $1,000 † $ 5.51 Ending value (after expenses) $ 1,021.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2015 Expenses paid per $1,000 † $ 5.51 Ending value (after expenses) $ 1,019.34 † Expenses are equal to the fund’s annualized expense ratio of 1.10%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2015 (Unaudited) Common Stocks—99.5% Shares Value ($) Automobiles & Components—2.1% Dana Holding 379,723 8,296,948 Winnebago Industries 459,768 10,671,215 Banks—12.6% Ameris Bancorp 167,762 4,390,331 Columbia Banking System 318,175 8,966,171 CVB Financial 362,547 5,673,861 EverBank Financial 886,109 15,932,240 Ladder Capital, Cl. A 518,032 9,531,789 Sandy Spring Bancorp 142,702 3,678,858 Simmons First National, Cl. A 29,928 1,225,552 South State 192,655 13,009,992 SVB Financial Group 271,363 a 33,350,513 Talmer Bancorp, Cl. A 294,165 4,156,551 UMB Financial 140,325 7,232,350 WesBanco 139,923 4,581,079 Capital Goods—5.1% Altra Industrial Motion 144,684 3,949,873 Encore Wire 72,461 2,702,071 Generac Holdings 359,571 a,b 17,723,255 L.B. Foster, Cl. A 71,377 3,498,900 Thermon Group Holdings 726,121 a 17,804,487 Commercial & Professional Services—10.8% Herman Miller 111,298 3,446,899 HNI 154,066 7,857,366 Interface 968,488 19,553,773 Knoll 227,954 4,839,463 Korn/Ferry International 489,628 a 14,982,617 Steelcase, Cl. A 1,466,998 27,462,203 TrueBlue 759,885 a 17,484,954 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Services—3.6% Apollo Education Group 635,251 a 17,564,690 LifeLock 1,005,199 a 14,052,682 Diversified Financials—4.3% FNFV Group 275,607 a 4,103,788 Nelnet, Cl. A 96,071 4,478,830 Raymond James Financial 299,400 17,104,722 SLM 1,316,046 12,462,956 Energy—1.6% Western Refining 301,072 Exchange-Traded Funds—2.2% iShares Russell 2000 ETF 158,487 b Health Care Equipment & Services—1.4% HeartWare International 147,984 a Insurance—.4% Stewart Information Services 85,009 Materials—7.8% AuRico Gold 2,858,970 b 10,120,754 Chemtura 882,764 a,b 23,172,555 New Gold 2,574,103 a 9,807,332 OMNOVA Solutions 1,152,942 a 9,188,948 Royal Gold 57,100 4,116,910 Trinseo 453,754 b 8,231,098 Yamana Gold 1,048,026 4,475,071 Media—1.4% Media General 451,617 a 6,733,610 Meredith 49,391 2,649,333 Nexstar Broadcasting Group, Cl. A 51,139 2,788,610 8 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences—10.0% Emergent BioSolutions 1,039,281 a 31,147,252 Flamel Technologies, ADR 479,202 a 7,499,511 GW Pharmaceuticals, ADR 198,467 a,b 16,059,950 Revance Therapeutics 373,388 b 5,992,877 Sangamo BioSciences 507,616 a,b 8,538,101 TherapeuticsMD 3,814,386 a,b 19,338,937 Real Estate—3.2% American Residential Properties 658,859 a,c 11,424,615 Realogy Holdings 359,913 a 16,555,998 Retailing—4.5% Office Depot 4,214,908 a Semiconductors & Semiconductor Equipment—6.2% Applied Micro Circuits 799,596 a 4,349,802 Lattice Semiconductor 554,929 a 3,729,123 Mellanox Technologies 311,100 a 14,820,804 Microsemi 413,860 a 13,342,846 Veeco Instruments 606,528 a 18,493,039 Software & Services—8.8% Borderfree 71,656 552,468 Cardtronics 88,764 a 3,247,875 CoreLogic 554,813 a 18,497,465 CSG Systems International 110,885 3,316,570 Dealertrack Technologies 552,952 a 21,990,901 Infoblox 1,085,291 a 25,233,016 Tableau Software, Cl. A 53,564 a 5,035,552 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment—12.7% Arrow Electronics 302,486 a 18,742,033 Ciena 725,658 a 15,180,765 FEI 50,715 4,005,978 Jabil Circuit 663,057 14,567,362 JDS Uniphase 1,500,083 a 20,656,143 Keysight Technologies 117,507 4,411,213 ScanSource 362,316 a 13,173,810 Tech Data 107,645 a 6,404,877 Universal Display 448,408 a,b 15,420,751 Transportation—.8% ArcBest 86,939 3,641,005 Diana Shipping 572,287 a,b 3,965,949 Total Common Stocks (cost $726,873,843) Other Investment—.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,879,095) 5,879,095 d 10 Investment of Cash Collateral for Securities Loaned—5.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $49,829,168) 49,829,168 d Total Investments (cost $782,582,106) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan.At February 28, 2015, the value of the fund’s securities on loan was $47,513,331 and the value of the collateral held by the fund was $50,111,534, consisting of cash collateral of $49,829,168 and U.S. Government and Agency securities valued at $282,366. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Technology Hardware & Equipment 12.7 Diversified Financials 4.3 Banks 12.6 Consumer Services 3.6 Commercial & Professional Services 10.8 Real Estate 3.2 Pharmaceuticals, Exchange-Traded Funds 2.2 Biotech & Life Sciences 10.0 Automobiles & Components 2.1 Software & Services 8.8 Energy 1.6 Materials 7.8 Health Care Equipment & Services 1.4 Money Market Investments 6.3 Media 1.4 Semiconductors & Transportation .8 Semiconductor Equipment 6.2 Insurance .4 Capital Goods 5.1 Retailing 4.5 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES February 28, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $47,513,331)—Note 1(b): Unaffiliated issuers 726,873,843 881,304,868 Affiliated issuers 55,708,263 55,708,263 Cash 1,304,633 Receivable for investment securities sold 11,927,702 Receivable for shares of Common Stock subscribed 968,003 Dividends and securities lending income receivable 318,156 Prepaid expenses and other assets 18,573 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 711,624 Liability for securities on loan—Note 1(b) 49,829,168 Payable for investment securities purchased 14,665,872 Payable for shares of Common Stock redeemed 785,339 Accrued expenses 157,775 Net Assets ($) Composition of Net Assets ($): Paid-in capital 750,840,461 Accumulated investment (loss)—net (1,622,436 ) Accumulated net realized gain (loss) on investments (18,248,630 ) Accumulated net unrealized appreciation (depreciation) on investments 154,431,025 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 28,507,278 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended February 28, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $13,368 foreign taxes withheld at source): Unaffiliated issuers 3,319,303 Affiliated issuers 3,780 Income from securities lending—Note 1(b) 93,058 Total Income Expenses: Management fee—Note 3(a) 3,442,911 Shareholder servicing costs—Note 3(b) 1,441,065 Custodian fees—Note 3(b) 37,705 Professional fees 31,779 Directors’ fees and expenses—Note 3(c) 26,334 Prospectus and shareholders’ reports 22,544 Registration fees 12,675 Loan commitment fees—Note 2 5,684 Miscellaneous 18,029 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (149 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (2,772,665 ) Net unrealized appreciation (depreciation) on investments (3,743,795 ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 Operations ($): Investment (loss)—net (1,622,436 ) (3,818,017 ) Net realized gain (loss) on investments (2,772,665 ) 179,007,894 Net unrealized appreciation (depreciation) on investments (3,743,795 ) (21,646,674 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Net realized gain on investments ) ) Capital Stock Transactions ($): Net proceeds from shares sold 114,047,408 409,179,762 Dividends reinvested 110,475,587 97,841,528 Cost of shares redeemed (357,238,901 ) (231,081,362 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 1,162,516,288 850,685,374 End of Period Accumulated investment (loss)—net (1,622,436 ) — Capital Share Transactions (Shares): Shares sold 3,584,013 11,449,047 Shares issued for dividends reinvested 3,648,467 2,911,950 Shares redeemed (11,131,475 ) (6,469,635 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2015 Year Ended August 31, (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 35.87 34.70 26.02 24.90 22.49 20.65 Investment Operations: Investment (loss)—net a (.06 ) (.13 ) (.09 ) (.13 ) (.07 ) (.04 ) Net realized and unrealized gain (loss) on investments .71 5.70 8.77 4.27 2.97 1.88 Total from Investment Operations .65 5.57 8.68 4.14 2.90 1.84 Distributions: Dividends from investment income—net — (.00 ) b — Dividends from net realized gain on investments (5.46 ) (4.40 ) — (3.02 ) (.49 ) — Total Distributions (5.46 ) (4.40 ) — (3.02 ) (.49 ) — Net asset value, end of period 31.06 35.87 34.70 26.02 24.90 22.49 Total Return (%) 2.19 c 16.95 33.36 18.81 12.57 8.91 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.10 d 1.10 1.13 1.19 1.16 1.22 Ratio of net expenses to average net assets 1.10 d 1.10 1.13 1.19 1.16 1.22 Ratio of net investment (loss) to average net assets (.35 ) d (.35 ) (.29 ) (.52 ) (.23 ) (.15 ) Portfolio Turnover Rate 35.63 c 88.69 94.62 85.92 123.29 128.47 Net Assets, end of period ($ x 1,000) 885,400 1,162,516 850,685 595,337 573,898 476,939 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Opportunistic Small Cap Fund (the “fund”) is a separate diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund.The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 16 (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. 18 For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of February 28, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 809,948,965 — — Equity Securities— Foreign Common Stocks † 51,928,567 — — Exchange-Traded Funds 19,427,336 — — Mutual Funds 55,708,263 — — † See Statement of Investments for additional detailed categorizations. At February 28, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended February 28, 2015, The Bank of New York Mellon earned $21,802 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 28, 2015 were as follows: Affiliated Investment Value Value Net Company 8/31/2014 ($) Purchases ($) Sales ($) 2/28/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 4,531,480 142,524,271 141,176,656 5,879,095 .7 Dreyfus Institutional Cash Advantage Fund 42,129,685 288,774,269 281,074,786 49,829,168 5.6 Total 431,298,540 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply 20 with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As a result of the fund’s previous merger with Dreyfus Emerging Leaders Fund, capital losses of $12,189,525 are available to offset future gains, if any. Based on certain provisions in the Code, the amount of losses which can be utilized in subsequent years is subject to an annual limitation. If not applied, these acquired capital losses expires in fiscal year 2017. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2014 was as follows: ordinary income $11,212,224 and long-term capital gains $106,439,993.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended February 28, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, the fund pays the Distributor at an annual rate of .25% of the value of the fund’s average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as 22 answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2015, the fund was charged $1,147,637 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 2015, the fund was charged $55,021 for transfer agency services and $3,663 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $149. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 28, 2015, the fund was charged $37,705 pursuant to the custody agreement. During the period ended February 28, 2015, the fund was charged $5,456 for services performed by the Chief Compliance Officer and his staff. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $496,963, Shareholder Services Plan fees $165,654, custodian fees $26,200, Chief Compliance Officer fees $1,912 and transfer agency fees $20,895. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 28, 2015 amounted to $330,510,644 and $587,537,535, respectively. At February 28, 2015, accumulated net unrealized appreciation on investments was $154,431,025, consisting of $169,779,327 gross unrealized appreciation and $15,348,302 gross unrealized depreciation. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 24 For More Information Ticker Symbol: DSCVX Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Opportunistic U.S. Stock Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 17 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Opportunistic U.S. Stock Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Opportunistic U.S. Stock Fund, covering the six-month period from September 1, 2014, through February 28, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Several broad measures of U.S. stock market performance achieved new record highs over the reporting period as the U.S. economic recovery gained momentum and corporate earnings generally moved higher. Meanwhile, U.S. bond markets continued to defy most analysts’ expectations as long-term interest rates declined and inflation remained low. These positive market trends are especially notable in light of some persistent global headwinds, including recession concerns and deflation fears in Europe, escalating geopolitical conflicts in the Middle East, economic sanctions imposed on Russia, an economic slowdown in China, and plummeting oil prices stemming from a glut of supply amid tepid demand. In light of recent employment gains and signs of stabilization in global energy markets, we remain optimistic about the prospects for equities and, to a lesser extent, bonds over the remainder of 2015. The U.S. economy seems poised for further growth as the drags imposed by tight fiscal policies among federal, state and local governments continue to fade. Meanwhile, we currently expect a somewhat faster pace of global growth in 2015 than in 2014. Of course, a number of risks to U.S. and global economic growth remain, including changing macroeconomic conditions and the possibility of short-term interest rate hikes.That’s why we continue to urge you to talk regularly with your financial advisor about the potential impact of our observations on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation March 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through February 28, 2015, as provided by David A. Daglio, Primary Portfolio Manager Fund and Market Performance Overview For the six-month period ended February 28, 2015, Dreyfus Opportunistic U.S. Stock Fund’s Class A shares produced a total return of 4.60%, Class C shares returned 4.23%, and Class I shares returned 4.83%. 1 In comparison, the fund’s benchmark, the Russell 3000 ® Index (the “Index”), produced a total return of 5.98%. 2 A sustained U.S. economic recovery generally helped support stock prices across all capitalization ranges over the reporting period. The fund produced lower returns than its benchmark, mainly due to stock selection shortfalls in the materials and consumer discretionary sectors. The Fund’s Investment Approach The fund seeks long-term capital appreciation. The fund normally invests at least 80% of its assets in the stocks of publicly traded companies located in the United States.The fund may invest in the stocks of companies of any market capitalization and may hold growth or value stocks or a blend of both. Stocks are selected for the fund’s portfolio based on a combination of fundamental, bottom-up research, macro insights, and risk management. With support from a team of research analysts, we use a disciplined, opportunistic investment approach to identify stocks of companies that we believe to be attractive from a valuation and fundamental standpoint, including those that are trading materially below our estimate of intrinsic market value, those that have strong or improving fundamentals, and those that have a revaluation catalyst. We focus on understanding the current fundamentals driving a company’s profits and cash flow, valuing the liabilities most likely to impact the company’s business, and evaluating business conditions most likely to affect the company’s prospects for future growth. Stocks Climbed amid Heightened Volatility The reporting period began in the wake of a rally that sent several broad measures of U.S. stock market performance to record highs. The advance was interrupted in The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) early October 2014, when stock prices fell sharply due to renewed concerns regarding the sustainability of the U.S. economic recovery, ongoing headwinds in international markets, and worries that an outbreak of the Ebola virus would spread beyond Western Africa. Stocks soon rebounded when these fears proved overblown, as evidenced by a steadily declining U.S. unemployment rate and the creation of hundreds of thousands of new jobs. These developments, together with rising corporate earnings, helped support greater consumer and business confidence. Nonetheless, equities continued to encounter bouts of volatility stemming from global economic instability and plummeting oil prices. In this environment, investors typically favored relatively speculative companies with strong earnings growth, while more seasoned companies with attractive valuations mostly trailed broader market averages. Security Selection Shortfalls Dampened Relative Results Our investment process enabled the fund to participate significantly in the benchmark’s moderate gains over the reporting period, but relative performance was undermined by our security selection strategy in some market sectors. Most notably, results from the materials sector were hurt by mining company Yamana Gold, which was weak due to the company’s sensitivity to falling gold prices, as well as disappointing earnings and a dividend cut. The fund also was hampered by an underweighted position in the relatively strong consumer discretionary sector, including lack of exposure to home improvement retailers Lowe’s Companies and The Home Depot. Moreover, fashion accessories seller Michael Kors Holdings struggled with weak overseas markets and disappointing same-store sales comparisons in the United States. The fund achieved better results in the health care sector, where smaller biotechnol-ogy firms Isis Pharmaceuticals, Actavis, Vertex Pharmaceuticals, and Biogen Idec reported favorable results from clinical trials of new products. The fund also benefited when we eliminated its exposure to the hard-hit energy sector during the reporting period, helping to avoid further weakness stemming from plunging oil prices. Finally, successful security selections in the financials sector included residential real estate services provider Realogy Holdings, which advanced along with U.S. housing markets. Capital markets firms E
